DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 3/16/22 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a method that provides a virtual presentation comprising a virtual replica of a real-world toy presented in a virtual presentation that further discloses a virtual representation of a second real-world toy, wherein both products are displayed simultaneously on a display device. 
	The claims are directed towards organizing, storing, and transmitting information which have been identified by the courts as abstract ideas, however, the claimed gaming system as amended yields a specialized device distinguishable from a general purpose computer. More specifically the claims are drawn towards a virtual-replica of a real-world toy in a virtual world. Prior art teaches adopting and caring for virtual characters, but the characters are limited to only being virtual and are not virtual replicas of a real-world toys. Recitation of such a gaming system, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the gaming system as now claimed, narrows the claims to only refer to a highly specialized and improved device with particular functionality required in the technological field. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715